FILED
                              NOT FOR PUBLICATION                              DEC 29 2009

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MICHAEL POLEY,                                    No. 06-73272

               Petitioner,                         Agency No. A097-867-589

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Michael Poley, a native of Belarus and a citizen of Israel, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny the

petition for review.

        Substantial evidence supports the BIA’s conclusion that, even taken

cumulatively, the mistreatment and harassment Poley suffered in Belarus and Israel

did not rise to the level of persecution. See Prasad v. INS, 47 F.3d 336, 339-40

(9th Cir. 1995). Further, because Poley’s fears of returning to Israel are

speculative, substantial evidence supports the BIA’s conclusion that Poley failed to

establish a well-founded fear of future persecution. See Nagoulko, 333 F.3d at

1018.

        Because Poley failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

        Poley has failed to set forth any substantive argument regarding the agency’s

denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not supported by argument are deemed waived).

        PETITION FOR REVIEW DENIED.




JK/Research                                 2                                    06-73272